Case 0:18-cv-62593-DPG Document 318 Entered on FLSD Docket 08/10/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

                                      CASE NO. 18-cv-62593-DPG


  FEDERAL TRADE COMMISSION,

                         Plaintiff,

  v.

  SIMPLE HEALTH PLANS, LLC, a
  Florida limited liability company, et al.,

                   Defendants.
  _________________________________________/

                           MEDIATION REPORT AND NOTICE OF
                          ADJOURNMENT AND PARTIAL IMPASSE

         Pursuant to Southern District of Florida Local Rule 16.2(f), Pamela I. Perry, the

  mediator in this case, hereby submits the following Mediation Report and Notice of

  Adjournment and Partial Impasse, stating as follows:

         1.      On August 5, 2020, all parties and counsel in the above-referenced case

  convened for a mediation conference via Zoom videoconference.

         2.      As to Defendant Steven Dorfman, the parties did not reach a resolution and the

  undersigned mediator declared an impasse.

         3.      As to Defendant Candida Giourard, the mediation has been adjourned pending

  further mediation communications and a second mediation session scheduled for September

  2, 2020.    Additionally, due to unforeseen medical circumstances, Defendant Candida

  Giourard was unable to attend the Zoom videoconference but was available telephonically.



                                                      1

          PAMELA I. PERRY, P.A., 1501 VENERA AVENUE, SUITE 300, CORAL GABLES, FL 33146 – 305-670-9800
Case 0:18-cv-62593-DPG Document 318 Entered on FLSD Docket 08/10/2020 Page 2 of 2
                                                                         CASE NO. 18-cv-62593-DPG

  Given the medical circumstances, Plaintiff Federal Trade Commission did not object to Ms.

  Giourard’s inability to attend the Zoom video- conference.

         DATED this 10th day of August, 2020.

                                                           /s/ Pamela I. Perry
                                                           Pamela I. Perry, Esq.
                                                           Fla. Bar No. 455271
                                                           PAMELA I. PERRY, P.A.
                                                           1501 Venera Avenue, Suite 300
                                                           Coral Gables, FL 33134
                                                           P: 305-670-9800
                                                           F: 305-670-9933

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 10th day of August, 2020, I electronically

  transmitted the attached document to the Clerk’s Office using the CM/ECF system for filing

  and transmittal of a Notice of Electronic Filing to:

  Elizabeth C. Scott, Esq.                                 Brian Hobbs Mallonee, Esq.
  Joannie Wei, Esq.                                        LAW OFFICE OF BRIAN H.
  ALDEN F. ABBOTT, General Counsel                         MALLONEE
  Federal Trade Commission                                 Renaissance on the River
  230 S. Dearborn St., Ste. 3030                           130 S Indian River Dr., Ste. 302
  Chicago, IL 60604                                        Fort Pierce, FL 34950
  E: escott@ftc.gov                                        E: bmallonee@stluciecriminallaw.com
  E: jwei@ftc.gov                                          E: legalassistant@stluciecriminallaw.com
  Attorneys for Plaintiff Federal Trade                    Attorneys for Defendant Candida
  Commission                                               Giourard

  Ryan D. O’Quinn, Esq.
  Elan A. Gershoni, Esq.
  DLA PIPER LLP (US)
  200 S. Biscayne Blvd., Ste. 2500
  Miami, FL 33131
  E: ryan.oquinn@dlapiper.com
  E: elan.gershoni@dlapiper.com
  Attorneys for Defendant Steven Dorfman


                                                           By: /s/ Pamela I. Perry

                                                      2

          PAMELA I. PERRY, P.A., 1501 VENERA AVENUE, SUITE 300, CORAL GABLES, FL 33146 – 305-670-9800
